Case 1:19-cv-01753-JPW-JFS Document 78-3 Filed 09/30/20 Page 1 of 3




             EXHIBIT C
       Case 1:19-cv-01753-JPW-JFS Document 78-3 Filed 09/30/20 Page 2 of 3




Paige Macdonald-Matthes                                     Obermayer Rebmann Maxwell & Hippel LLP
Direct Dial: 717-221-1609                                                  200 Locust Street | Suite 400
pmm@obermayer.com                                                           Harrisburg, PA 17101-1508
                                                                                       P: 717.234.9730
www.obermayer.com
                                                                                       F: 717.236.2485


                                             July 6, 2020

VIA EMAIL

Dennis E. Boyle, Esq. (dboyle@bcr-dc.com)
Blerina Jasari, Esq. (bjasari@bcr-dc.com)
Berliner Corcoran & Rowe LLP
1101 Seventeenth Street NW
Suite 1100
Washington, DC 20036


         Re:     Associates in Medical Toxicology, P.C., et al. v. Snyder, et al.,
                 No.19-cv-01753-JPW (M.D. Pa.)

Dear Mr. Boyle:

         I write regarding your July 2, 2020 letter, wherein you advised of your intent to serve
eight subpoenas on my client’s healthcare providers for information concerning her sexual health
and certain prescription medications. Consistent with your July 3 letter to the Court, we request
that you refrain from serving the subpoenas because they seek sensitive information that is not at
all relevant to the claims and defenses in this action.

         As stated in my July 2 letter to the Court, Ms. Snyder does not currently assert any claim
or defense relating to either her use (or your client’s use) of prescription medications. Nor is the
sexual health of any party at issue. Nevertheless, you assert in your July 2 letter that these health
issues are germane because of averments that Ms. Snyder made in her pro se Answer to the
Complaint. Because the pro se Answer was superseded by an Amended Answer, it is a legal
nullity, and not a basis for Plaintiffs to engage in a fishing expedition. See Pew v. Boggio, 2016
U.S. Dist. LEXIS 59911, at *3 (M.D. Pa. May 4, 2016) (“‘A pleading that has been amended . . .
supersedes the pleading it modifies . . . . Once an amended pleading is interposed, the original
pleading no longer performs any function in the case . . . .’” (quoting 6 Charles Alan Wright,
Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1476 (2d ed. 1990))).

       Moreover, although you assert in your July 2 letter that you intend to prove that Ms.
Snyder has discussed on social media contracting an STD from Dr. Moore, Plaintiffs have yet to
produce a single document evidencing such statements. Not one. Thus, there is absolutely no
legitimate basis for Plaintiffs to seek the medical information you are requesting, either from Ms.
Snyder or her doctors.



4840-7799-8274
       Case 1:19-cv-01753-JPW-JFS Document 78-3 Filed 09/30/20 Page 3 of 3

Dennis E. Boyle, Esq., Blerina Jasari, Esq.
July 6, 2020
Page |2

       If you nevertheless intend to proceed with the proposed subpoenas, please let me know as
soon as possible, in which case I will take you up on the offer contained in your July 3 letter to
the Court to refrain from serving the subpoenas until the Court has the opportunity to consider a
motion to quash.

         Thank you for your anticipated cooperation.


                                      Sincerely,

                                      OBERMAYER REBMANN
                                       MAXWELL & HIPPEL, LLP



                                      Paige Macdonald-Matthes, Esquire
                                      Counsel for Defendants/Counterclaim Plaintiffs

cc:      Joshua B. Kaplan
         Kathleen Misturak-Gingrich, Esq. (kgingrich@pjrlaw.com)




4840-7799-8274
